 

EXHIBIT 10.5

 

THIRD AMENDMENT TO LEASE

 

WHEREAS, River Ridge Limited Partnership (the “Landlord”) entered into a lease
dated May 30, 2014, (the “Lease”) with Corbus Pharmaceuticals, Inc. (the
“Tenant”); and

 

WHEREAS, on August 27, 2015 the Landlord and Tenant executed a First Amendment
to Lease; and

 

WHEREAS, on March 30, 2016 the Landlord and Tenant executed a Second Amendment
to Lease; and

 



WHEREAS, the Tenant has agreed to rent additional space from the Landlord; and

 

WHEREAS, the Landlord and Tenant desire to amend the Lease as necessary in order
to include the additional space,

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
and in the Lease contained, the parties hereto hereby agree to the expansion of
the Premises to include 4,088 rentable square feet on the first floor (the
“Expansion Space”) as shown on Exhibit A annexed hereto and to the following
amendment(s) in the Lease which shall become effective upon the completion of
work, which Landlord and Tenant shall mutually agree upon. It is contemplated by
the Landlord and Tenant that such work will be completed on or before October 1,
2016. Landlord and Tenant shall confirm the Commencement Date in writing.

 

1.) As of the Commencement Date the following terms contained in the Lease shall
be amended to read as follows:

 

“Premises-approximately 10,414 rentable square feet on the first floor as shown
on Exhibit B attached hereto.”

 

2.) The Annual Fixed Rent and Monthly Fixed Rent contained in Article I is
amended to read as follows:

 

    10/1/16-1/31/17    2/1/17-1/31/18    2/1/18-1/31/19    2/1/19-1/31/20  
 2/1/20-1/31/21  Annual Fixed Rent  $79,840.67   $244,729.00   $249,936.00  
$255,143.00   $260,350.00  Monthly Fixed Rent   $19,960.16   $20,394.08    s
20,828.00   $21,261.91   $21,695.83 

 

3.) The amount of Tenant’s Percentage is amended to read as follows: “10.24%”

 

4.) The Security Deposit in Article I is amended to read as follows:

 

“The Security Deposit in the amount of $50,000.00 shall be held and disposed of
as provided in Section 4.4. The Security Deposit is being delivered to Landlord
in the form of a Letter of Credit in the amount of the Security Deposit and the
term “Security Deposif’ includes, without limitation, the unapplied proceeds of
any Letter of Credit delivered to Landlord from time to time pursuant to Section
4.4. The Letter of Credit shall be a standby irrevocable letter of credit,
payable on sight, which shall have an expiration date no earlier than January
31, 2021 and shall be issued by a bank and be upon such form as are satisfactory
to Landlord in all respects.”

 

 

 

 

5.) Landlord will provide a Tenant Improvement Allowance of $50,000.00 for
Tenant’s use of improving the Premises. Such Allowance to be used for hard and
soft costs for the Tenant Improvement work. Landlord will be responsible for
Tenant’s buildout and Tenant will be responsible for buildout costs in excess of
the $50,000.00 allowance. In the event Tenant does not use all of the $50,000
Tenant Improvement Allowance to improve the Expansion Space, Tenant shall be
able to apply such unused portion of the Tenant Improvement Allowance toward a
future lease with Landlord.

 

6.) Prior to the Commencement Date, the Landlord shall cause to be performed,
the improvements as shown on the attached plan as shown on Exhibit D. annexed
hereto

 

7.) The first sentence of Section 4.4 shall be deleted in its entirety and
replace with the following:

 

“Upon signing this Lease, Tenant shall provide Landlord with a standby
irrevocable letter of credit issued by a bank reasonably satisfactory to
Landlord and in a commercially reasonable form in an amount equal to $50,000.00”

 

8.) Item #6 of Section 4.2.4 of the Lease shall apply to the Expansion Space

 

9.) Capitalized terms, not otherwise herein defined shalt have the meaning for
such terms described in the Lease.

 

10.) This lease amendment and the obligations of the parties hereto are
contingent upon the Landlord obtaining from GlaxoSmithKline Consumer Healthcare
LP. an executed written agreement terminating its Lease for the Premises.

 

11.) In all other respects, the terms and provisions of the Lease are hereby
ratified and confirmed and remain in full force and effect.

 

 

 

 

IN WITNESS WHEREOF, the Landlord and Tenant hereby have executed this Third
Amendment to Lease, as a sealed instrument on this 13th day of September, 2016.

  

LANDLORD: RIVER RIDGE LIMITED PARTNERSHIP             By: Cornerstone
Corporation     Its: Managing Agent             By: /s/ Paul Tryder      
President           TENANT: CORBUS PHARMACEUTICALS,INC.             By: /s/ Sean
Moran       Chief Financial Officer  

 



 

 

 

[ex10-5_001.jpg]

 



 

 

 

[ex10-5_002.jpg]

 



 

 



 

EXHIBIT D

 

DESCRIPTION OF WORK

 

Prior to the Commencement Date, the Landlord shall using building standard
materials, In the area so designated on the attached plan, complete the
following work:

 

  1. Remove existing carpet.       2. Patch wall(s) as necessary and repaint-all
walls color(s) to be selected by Tenant.         3. Modify the space in
accordance with the attached plan.         4. Patch ceiling as necessary.      
  5. Supply and install carpet tile to match existing field in Corbus space.    
    6. Connect the Expansion Space to the existing Corbus space.         7.
Remove existing tile in the kitchen and replace with wallboard.

 

 

 

 



[ex10-5_003.jpg]

 



 

 



 